Exhibit 10.3

 

OVERLAND STORAGE, INC.

 

SUMMARY SHEET
OF

DIRECTOR AND EXECUTIVE OFFICER COMPENSATION

 

Non-Employee Director Compensation

 

Our compensation plan for non-employee directors consists of both a cash
component and an equity component. We pay each non-employee director $5,000 per
quarter, plus $2,500 for each Board meeting attended ($1,250 if held
telephonically), plus reimbursement for expenses. The Chairman of the Board
receives an additional $2,500 per quarter in addition to the non-employee
director fee of $5,000 per quarter.  Members of the Audit Committee and the
Compensation Committee receive a retainer of $500 per quarter in lieu of a fee
for committee meetings attended during a quarter and members of the Nominating
and Governance Committee receive $500 for each committee meeting attended ($250
if held telephonically and no fee if held the same day as a Board meeting).

 

In addition to the cash component of compensation, each non-employee director
receives stock options.  Effective November 13, 2007, under our 2003 Equity
Incentive Plan, which we refer to as the 2003 Incentive Plan, each non-employee
director receives a six-year nonqualified stock option to purchase 18,000 shares
on the same date as the company’s annual meeting of shareholders.  Prior to
November 13, 2007, the non-employee director options granted under the 2003
Incentive Plan had ten-year terms. These options are exercisable at fair market
value on the date of grant and vest in equal monthly installments over a
12-month period, as measured from the grant date.  When a new non-employee
director joins the board, such director will be awarded a new option for a
number of shares determined by multiplying 1,500 by the number of months
remaining until the next scheduled annual meeting date, giving credit for any
partial month.  Such option will vest at the rate of 1,500 shares per month and
will be fully vested at the next annual meeting date, at which time the director
will receive the normal annual grant.

 

On November 13, 2007, the date of our last annual meeting of shareholders,
Robert Degan, Nora Denzel, Eric Kelly, Bill Miller, Scott McClendon and Michael
Norkus each received an option for 18,000 shares.

 

Compensation of Executive Officers

 

Our executive officers serve at the discretion of the Board of Directors. From
time to time, the Compensation Committee of the Board of Directors reviews and
determines the salaries that are paid to our executive officers. The following
table sets forth the annual salary rates for our current executive officers as
of the date of this report:

 

Vernon A. LoForti

 

$

400,000

 

Robert Farkaly

 

$

280,000

*

W. Michael Gawarecki

 

$

246,500

 

Kurt L. Kalbfleisch

 

$

200,000

 

Robert J. Scroop

 

$

220,500

 

 

--------------------------------------------------------------------------------

* $140,000 of this amount is tied to performance and is paid in the form of a
sales commission.

 

Employment Arrangements with Current Executive Officers

 

The following discussion summarizes the employment arrangements between us and
our current executive officers as of the date of this report on Form 10-Q:

 

Robert Farkaly. As our Vice President of Worldwide Sales, Mr. Farkaly is an
at-will employee and may be terminated by us for any reason, with or without
notice. He currently earns an annual salary of $280,000, with $140,000 of that
amount guaranteed as base salary and $140,000 tied to performance. On August 13,
2007, he received an option to purchase up to 125,000 shares of our common stock
at the purchase price of $1.62 per share (the closing price of our common stock
on the date of grant) pursuant to the 2003 Incentive Plan. The option will vest
over one year in equal monthly installments. The option will accelerate upon a
“Change in Control” as defined in the 2003 Incentive Plan.  The option has a
three-year life, subject to continuous service.

 

W. Michael Gawarecki. As our Vice President of Operations, Mr. Gawarecki is an
at-will employee and may be terminated by us for any reason, with or without
notice.  He currently earns an annual salary of $246,500. On August 13, 2007, he
received an option to purchase up to 100,000 shares of our common stock at the
purchase price

 

--------------------------------------------------------------------------------


 

of $1.62 per share (the closing price of our common stock on the date of grant)
pursuant to the 2003 Incentive Plan. The option will vest over one year in equal
monthly installments. The option will accelerate upon a “Change in Control” as
defined in the 2003 Incentive Plan.  The option has a three-year life, subject
to continuous service.

 

Kurt L. Kalbfleisch. As our Vice President of Finance and Interim Chief
Financial Officer, Mr. Kalbfleisch is an at-will employee and may be terminated
by us for any reason, with or without notice.  He currently earns an annual
salary of $200,000 per year and will earn cash bonuses of $10,000 each in
October 2007, January 2008, April 2008 and July 2008, subject to his continued
employment at our company at those times. On August 13, 2007, he received an
option to purchase up to 75,000 shares of the Company’s common stock at the
purchase price of $1.62 per share (the closing price of our common stock at the
purchase price of $1.62 per share (the closing price of our common stock on the
date of grant) pursuant to the 2003 Incentive Plan. The option will vest over
one year in equal monthly installments. The option will accelerate upon a
“Change in Control” as defined in the 2003 Incentive Plan.  The option has a
three-year life, subject to continuous service.

 

Vernon A. LoForti. In connection with his appointment as President and Chief
Executive Officer on August 7, 2007, Mr. LoForti’s annual base salary was
increased from $297,750 to $400,000. We entered into an amended and restated
employment agreement with Mr. LoForti on September 27, 2007. The amended and
restated employment agreement has a one-year term, automatically renews for
successive one-year terms, and provides that our Board may unilaterally modify
Mr. LoForti’s compensation at any time.  If we terminate Mr. LoForti’s
employment without cause, then we are obligated to pay him a severance payment
equal to his base salary, payable on a pro-rated basis according to our normal
payroll cycle for the 12 months following his termination. In addition, he is
entitled to receive accelerated vesting for any stock options that would
otherwise have vested during the 12-month period following his termination. He
is also entitled to receive the cash severance payment if he resigns for good
reason because of any of the following events: (i) reduction in compensation of
more than 10%; (ii) change in position or duties so that his duties are no
longer consistent with his previous position; or (iii) change in principal place
of work to more than 50 miles from our current facility without his approval. 
On August 13, 2007, he received an option to purchase up to 250,000 shares of
our common stock at the purchase price of $1.62 per share (the closing price of
our common stock on the date of grant) pursuant to the 2003 Incentive Plan. The
option will vest over one year in equal monthly installments. The option will
accelerate upon a “Change in Control” as defined in the 2003 Incentive Plan. 
The option has a three-year life, subject to continuous service.

 

Robert J. Scroop. As our Vice President, New Product Delivery, Mr. Scroop is an
at-will employee and may be terminated by us for any reason, with or without
notice.  Mr. Scroop currently earns an annual salary of $220,500 per year. On
August 13, 2007, he received an option to purchase up to 75,000 shares of the
Company’s common stock at the purchase price of $1.62 per share (the closing
price of our common stock at the purchase price of $1.62 per share (the closing
price of our common stock on the date of grant) pursuant to the 2003 Incentive
Plan. The option will vest over one year in equal monthly installments. The
option will accelerate upon a “Change in Control” as defined in the 2003
Incentive Plan.  The option has a three-year life, subject to continuous
service.

 

Retention Agreements

 

We entered into amended and restated retention agreements with Messrs. Farkaly,
Gawarecki, Kalbfleisch, LoForti and Scroop effective September 27, 2007. These
agreements provide that the officer will receive a lump sum severance payment
if, within two years of the consummation of a change in control of our company,
he is terminated without cause or resigns with good reason. These severance
payments are based on the officer’s base salary at the time of the consummation
of the change in control or the termination date, whichever is higher, plus his
or her target bonus for the year prior to the consummation of the change in
control, or in the case of Mr. Farkaly, the target sales commission he is
eligible to receive, prior to a change of control, in the event targeted revenue
is achieved for the year. The agreements provide that, upon a change in control,
Mr. LoForti would be entitled to receive an amount equal to 2.0 times his base
salary plus target bonus; and Messrs. Farkaly, Gawarecki, Kalbfleisch, and
Scroop each would be entitled to an amount equal to his respective base salary
plus target bonus (or in the case of Mr. Farkaly, target sales commission). If
any portion of any payment under any of the agreements would constitute an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code, then that payment will be reduced to an amount that is one dollar
less than the threshold for triggering the tax imposed by Section 4999 of the
Internal Revenue Code.

 

--------------------------------------------------------------------------------


 

Cancellation of Certain Stock Options

 

In November 2007, our Shareholders approved the cancellation of stock options
with an exercise price of $10 per share or more held by our current officers and
directors as described in Proposal 2 of our definitive proxy statement filed
with the SEC on October 10, 2007, which description is incorporated herein by
reference. The stock options cancelled include the following:

 

 

 

Option

 

Number

 

Per Share

 

 

 

Optionee Name

 

Grant Date

 

of Shares

 

Exercise Price

 

Plan Name

 

Robert Degan

 

1/20/2003

 

22,000

 

$

14.75

 

2000 Stock Option Plan

 

 

 

3/3/2005

 

12,000

 

$

14.67

 

2003 Equity Incentive Plan

 

Robert Farkaly

 

6/25/2003

 

5,000

 

$

20.25

 

2000 Stock Option Plan

 

 

 

11/18/2004

 

5,000

 

$

13.98

 

2003 Equity Incentive Plan

 

Mike Gawarecki

 

4/21/2000

 

20,000

 

$

10.00

 

1997 Stock Option Plan

 

 

 

7/10/2002

 

52,500

 

$

13.50

 

2000 Stock Option Plan

 

 

 

11/17/2003

 

10,000

 

$

19.33

 

2003 Equity Incentive Plan

 

 

 

11/15/2004

 

31,400

 

$

14.29

 

2003 Equity Incentive Plan

 

 Kurt Kalbfleisch

 

4/21/2000

 

8,000

 

$

10.00

 

1995 Stock Option Plan

 

 

 

7/2/2003

 

10,000

 

$

20.13

 

1995 Stock Option Plan

 

 

 

11/18/2004

 

3,500

 

$

13.98

 

2003 Equity Incentive Plan

 

Vernon LoForti

 

4/21/2000

 

20,000

 

$

10.00

 

1997 Stock Option Plan

 

 

 

7/10/2002

 

60,000

 

$

13.50

 

2000 Stock Option Plan

 

 

 

11/17/2003

 

10,000

 

$

19.33

 

2003 Equity Incentive Plan

 

 

 

11/15/2004

 

29,700

 

$

14.29

 

2003 Equity Incentive Plan

 

Scott McClendon

 

1/20/2003

 

11,000

 

$

14.75

 

2000 Stock Option Plan

 

 

 

11/17/2003

 

18,000

 

$

19.33

 

2003 Equity Incentive Plan

 

 

 

11/15/2004

 

18,000

 

$

14.29

 

2003 Equity Incentive Plan

 

Michael Norkus

 

8/11/2004

 

4,500

 

$

11.05

 

2003 Equity Incentive Plan

 

 

 

11/15/2004

 

18,000

 

$

14.29

 

2003 Equity Incentive Plan

 

Robert Scroop

 

7/10/2002

 

60,000

 

$

13.50

 

2000 Stock Option Plan

 

 

 

11/17/2003

 

10,000

 

$

19.33

 

2003 Equity Incentive Plan

 

 

 

11/15/2004

 

29,700

 

$

14.29

 

2003 Equity Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

Total Shares Cancelled

 

 

 

468,300

 

 

 

 

 

 

--------------------------------------------------------------------------------